Citation Nr: 0905729	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  08-26 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Educational Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of overpayment of Chapter 
30 education benefits in the calculated amount of $3,569.76.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had over 17 years of active service when he 
separated from service in June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating determination of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO) and Educational Center.  

The veteran appeared at a videoconference hearing before the 
undersigned Acting Veterans Law Judge at the Winston-Salem, 
North Carolina, RO in January 2009.  A transcript of the 
hearing is of record.  

Subsequent to the hearing, the veteran submitted additional 
evidence in support of his claim with the appropriate waiver.  


FINDING OF FACT

The creation of overpayment in the amount of $3569.76 was not 
the veteran's fault as it was due to extenuating 
circumstances resulting from his spouse's illness and his 
need to care for her on a constant basis.  


CONCLUSION OF LAW

Recovery of an overpayment of Chapter 30 education benefits 
in the calculated amount of $3569.76 would be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 3.102, 1.963, 1.965 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In this case, VCAA notice is not required 
because the issue presented involves a claim for waiver of 
recovery of overpayment of VA benefits.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (The notice and duty 
to assist provisions of the VCAA do not apply to chapter 53 
waiver of recovery matters, as chapter 53 already contains 
its own notice provisions.  The VCAA provisions are relevant 
to a different chapter of title 38, i.e., Chapter 51, and do 
not apply to waiver matters.).

Analysis

The Board notes that, pursuant to 38 U.S.C.A. § 5302(c), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The Board 
concludes that the facts in this case do not show the 
presence of any of the preceding factors.  As a result, the 
Board's decision on appeal will be limited to the 
determination of whether waiver of recovery of Chapter 30 
education benefits is warranted on the basis of equity and 
good conscience.

The standard of "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Whether the actions of the debtor 
contributed to the creation of the debt.  

2.  Balancing of faults.  Weighing of the fault of the debtor 
against that of VA. 

3.  Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities. 

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended. 

5.  Unjust enrichment.  Whether failure to make restitution 
would result in unfair gain to the debtor. 

6.  Changing position to one's detriment.  Whether reliance 
on VA benefits resulted in relinquishment of a valuable right 
or the incurrence of a legal obligation.  

38 C.F.R. § 1.965(a).

In the May 2007 decision, it was noted that the claimant had 
been awarded benefits at the three quarter rate of $942.25 
per month for enrollment in the Spring 2004 term (January 20, 
2004, through March 30, 2004) for three credit hours.  It 
indicated that the school subsequently informed VA that the 
claimant terminated enrollment effective December 16, 2003.  
The veteran's education award was adjusted accordingly which 
lead to the creation of an overpayment of $3,569.76.  The RO 
denied the appellant's claim for waiver on the basis that the 
evidence failed to support the waiver as his degree of fault, 
lack of demonstrated long term hardship, and lack of evidence 
that it would defeat the purpose of the benefit to require 
him to repay the debt, outweighed any other elements in the 
case.

In his October 2007 notice of disagreement, the veteran 
indicated that the statement that he terminated his 
enrollment on December 16, 2003, was not true.  He reported 
that he started classes in January 2004 and that he was 
enclosing the roster to prove it.  The veteran stated that he 
withdrew from the course in late February 2004 due to his 
spouse's mental breakdown and hospitalization.  He indicated 
that the school took it upon themselves to back date the time 
to December 2003 without his knowledge.  The veteran also 
noted that his expenses exceeded  his income.  He stated that 
three months at $942.25 did not come out to $3569.76 but 
rather $2826.75.  

In his September 2008 substantive appeal, the veteran again 
noted the discrepancy in the overpayment amount.  He also 
reported that the psychiatric difficulties of his wife caused 
her to be hospitalized and forced him to take a leave of 
absence from his work to assist her in her recovery.  He 
noted that he could have only missed one class without 
failing.  The veteran also indicated that he sustained 
financial hardship as a result of having to take a leave of 
absence from work.  

In support of his request, the veteran submitted a copy of a 
paper he had written dated February 17, 2004, and a roster 
for the time period from January 20, 2004 through May 17, 
2005, with his name being listed on the roster.  

At his January 2009 hearing, the veteran indicated that the 
December 16, 2003, termination date was wrong as he had 
actually graduated from college and that he had started in a 
bachelor's program on January 20, 2004.  The veteran 
testified that the reason he withdrew from the course was as 
a result of his wife sustaining a serious medical condition, 
from which she still suffered.  Due to his wife's illness, 
the veteran was placed on leave without pay as he had to stay 
home with his wife after her period of hospitalization. He 
had to stay home with his wife after her release from the 
hospital as a result of her having been placed on a suicide 
watch.  The veteran stated that he only withdrew from school 
as he could not control the circumstances.  He indicated that 
his withdrawal from class had nothing to do with whether he 
wanted to be in the class.  It was solely based upon his 
wife's medical condition.  The veteran noted that he told his 
professor on February 24th  that he had to withdraw and 
stated that the professor told him he would notify the school 
of his withdrawal.  He reported that when he subsequently 
called the school he was told they knew nothing about his 
withdrawal.  

Following the hearing, the veteran submitted hospitalization 
treatment records showing a period of hospitalization for his 
wife from February 4, 2004, through February 13, 2004.  The 
admitting diagnosis was bipolar disorder, NOS.  At the time 
of admission, the veteran's spouse was noted to be feeling 
sad, depressed, anxious, paranoid, delusional, and having 
suicidal thoughts.  She wanted her family to kill her.  She 
was obsessed with car tags and thought they were sending her 
messages.  At the time of discharge, diagnoses of bipolar 
disorder, mixed type, and history of convulsions were 
rendered.  She was planning on returning home to live with 
the veteran.  

In a January 2009 letter, A. K. Kohli, M.D., indicated that 
the veteran's wife had been a patient of his since October 
2001.  Her current diagnosis was schizoaffective disorder and 
she had needed constant care since February 2004.  Her last 
appointment had been December 15, 2008.  

Based upon the testimony of the veteran; the medical evidence 
submitted by the veteran as it relates to the health of his 
spouse, including hospitalization records for a period 
hospitalization in February 2004; and the January 2009 
statement from Dr. Kohli that the veteran's wife is in need 
of constant care, the Board finds that the veteran had little 
or no fault in creating the debt.  The veteran did not 
withdraw from his classes prior to his wife's illness.  
Moreover, he submitted a class roster showing that he was 
scheduled to report for the semester starting on January 20, 
2004.  While the debt was created as a result of the veteran 
failing to finish the semester which began in January 2004, 
the extenuating circumstances which led to his withdrawal 
were through no fault of the veteran.  

Considering all factors, the Board finds that it would be 
against equity and good conscience for the VA to recover the 
overpayment of Chapter 30 benefits in the amount of 
$3,569.76.  Accordingly, waiver of recovery of the Chapter 30 
overpayment is warranted, and the appeal is allowed.



ORDER

Waiver of recovery of overpayment of Chapter 30 education 
benefits in the calculated amount of $3,569.76 is granted.




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


